        Case 2:20-cr-00003-AB Document 13 Filed 04/24/20 Page 1 of 3 Page ID #:22


AO 472 (Rev 1 I /16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Central District of California

                    United States of America                           )
                               v.
                                                                        ) Case No. ~ ~'C~^ ~~~ ^ 1'1

                               Defendant


                                         ORDER OF DETENTION PENDING TRIAL
                                                        Part I -Eligibility for Detention
                                                                                                            APR 2
      Upon the
                                                                                                     CENTRAL
                ~ M 'on ofthe Government attorney pursuant to 18 U.S.C. § 3142(fl(1), or
                   otion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(fi~ f21

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by l 8 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                              Part II -Findings of Fact and Law as to Presumptions under § 3142(e)

   O A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous vio/ator): There is a rebuttable
     presumption that no condition or combination ofconditions will reasonably assure the safety of any other person
     and the community because the following conditions have been met:
         ~(1)the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 3142(fl(1):
              ~(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                 § 2332b(g)(5)(B)for which a maximum term of imprisonment of]0 years or more is prescribed; or
              L~(b)an offense for which the maximum sentence is life imprisonment or death; or
              ~(c)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                 Controlled Substances Act(21 U.S.C. §§ 801-904),the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508); or
              a(d)any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a)through (c)of this paragraph, or two or more State or local offenses that would have been offenses
                 described in subparagraphs(a)through(c)of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination ofsuch offenses; or
              ~(e)any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim;(ii)the possession ofa firearm or destructive device(as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or(iv) a failure to register under ]8 U.S.C. § 2250; and
         7
         1 (2)the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
            § 3142(fl(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
            to Federaljurisdiction had existed; and
         Q (3)the offense described in paragraph(2)above for which the defendant has been convicted was
            committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         ~(4)a period of not more than five years has elapsed since the date ofconviction, or the release ofthe
            defendant from imprisonment, for the offense described ix~ paragraph(2)above, whichever is later.

                                                                                                                   Page I of 3
        Case 2:20-cr-00003-AB Document 13 Filed 04/24/20 Page 2 of 3 Page ID #:23


AO 472 (Rev. I I /16) Order of Detention Pending Trial
                                                                                         ocher o~'enses): There is a
   ~ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3)(narcorics,firearm,
                                                                                           assure the appearance of the
     rebuttable presumption that no condition or combination of conditions will reasonably
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more ofthe following offenses:
                                                                                                           in the
          Q (1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed
                                                                                                                    (21
            Controlled Substances Act(21 U.S.C. §§ 801-904),the Controlled Substances Import and Export Act
             U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C.  §§ 70501-70508);
          O (2)an offense under l8 U.S.C. §§ 924(c),956(a), or 2332b;
          ~(3)an offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a maximum term of imprisonment of 10 years
             or more is prescribed;
          ~(4)an offense under Chapter 77 ofTitle 18, U.S.C.(]8 U.S.C. §§ 158]-1597)for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
          Q (5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1),2245,
             2251,2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260,2421, 2422, 2423, or 2425.

    Q C. Conclusions Regarding Applicability of Any Presumption Established Above

             ~ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                 ordered on that basis.(Parr TI!need not be completed.)

                 OR

             ~ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                     Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

         y clear and convincing evidence that no condition or combination ofconditions ofrelease will reasonably assure
        he safety of any other person and the community.

         y a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        he defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

             Weight ofevidence against the defendant is strong
        O       bject to lengthy period ofincarceration if convicted
             Prior criminal history
        Q    Participation in criminal activity while on probation, parole, or supervision
        ~    History of violence or use of weapons
        ~    History of alcohol or substance abuse
        ~      ack of stable employment
        ~      ack ofstable residence
             Lack offinancially responsible sureties


                                                                                                                     Page 2 of 3
        Case 2:20-cr-00003-AB Document 13 Filed 04/24/20 Page 3 of 3 Page ID #:24


AO 472 (Rev. I 1 /16) Order of Detention Pending Trial

        ~  ack of significant community or family ties to this district
              nificant family or other ties outside the United States
             ck of legal status in the United States
          Subject to removal or deportation after serving any period of incarceration
        ~ Prior failure to appear in court as ordered
        O rior attempts)to evade law enforcement
            se of aliases) or false documents
          Background information unknown or unverified
        ~ rior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                   Part 1V -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on r nest of an attorney for the Government, the person in
charge ofthe corrections facility must deliver the defendant to a ited States Marshal for the purpose of an appearance in
connection wit a court roceeding.

Date:                ~            ~C/ ~~
                                                                               United States Magistrate Judge




                                                                                                                    Page 3 of 3
